Citation Nr: 1127361	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  08-05 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bladder cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Law Clerk



INTRODUCTION

The Veteran served on active duty from August 1970 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In his February 2008 VA Form 9, the Veteran requested a hearing before a Decision Review Officer from the RO in conjunction with his appeal.  However, in September 2008, he withdrew that request and asked that his appeal be forwarded to the Board.  


FINDINGS OF FACT

1.  The Veteran's service personnel records show that he served in Vietnam from April 1971 to July 1971.

2.  The Veteran's VA and private treatment records show he was diagnosed with bladder cancer in January 2006.

3.  The evidence of record does not relate the Veteran's bladder cancer to his military service, to include as a result of exposure to herbicides during service.


CONCLUSION OF LAW

Bladder cancer was not incurred in, or aggravated by, active military service, and may not be presumed to have been so incurred, to include as a result of exposure to herbicides during service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A May 2006 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim. An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA examination with respect to the Veteran's claim for bladder cancer was not conducted, as the preponderance of the evidence of record does not indicate the Veteran's bladder cancer may be associated with an in-service injury, disease, or event, to include herbicide exposure, as discussed below.

There is no indication in the record that any additional evidence, relevant to the issue of entitlement to service connection for bladder cancer, to include as due to herbicide exposure, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The Veteran's service personnel records reflect that he served in Vietnam for the purposes of the controlling regulations from April 1971 to July 1971; therefore, he is considered to have been exposed to herbicides.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

VA regulations also provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection may be warranted for certain conditions.  See 38 C.F.R. §§ 3.307, 3.309.  However, the evidence of record is against awarding service connection for bladder cancer on a presumptive basis.  
Although the Veteran is presumed to have been exposed to herbicides in service, the Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for certain conditions, including urinary bladder cancer.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003); see also Notice, 67 Fed. Reg. 42,600  (June 24, 2002); Notice, 64 Fed. Reg. 59,232  (Nov. 2, 1999). 

Although the Veteran's private urologist stated in a March 2006 letter, "The possibility that [the Veteran's] tumor may have arisen from exposure to Agent Orange is a good possibility," this opinion is speculative, and the physician does not provide his rationale in reaching that opinion.  The United States Court of Appeals for Veterans Claims has held that a medical opinion that is unsupported and unexplained is purely speculative, and does not provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  The private urologist's letter is insufficient to establish a positive nexus between the Veteran's bladder cancer and herbicide exposure, and is afforded no probative value.  Accordingly, service connection for bladder cancer on a presumptive basis is not warranted.  

However, the United States Court of Appeals for the Federal Circuit determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  The United States Court of Appeals for Veterans Claims has specifically held that the provisions of Combee are applicable in cases involving herbicide exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

The evidence of record does not show that the Veteran's bladder cancer is related to military service.  The Veteran's service treatment records reflect no treatment for urinary or bladder symptoms during service.  At both his September 1969 induction examination and his September 1971 separation examination, the Veteran reported he had not experienced any frequent or painful urination, bed wetting after the age of 12, or blood in his urine, and the examiner found a normal genitourinary system.  

The Veteran has not asserted, and the record does not reflect, that bladder cancer existed or was treated prior to 2005, more than thirty years after his separation from service.  At an April 2005 VA visit hematuria was diagnosed.  Records of the Veteran's treatment by VA for other disorders, starting in July 1999, are of record, but these records show that at any visit prior to April 2005 the Veteran reported he had no genitourinary symptoms.  Therefore, continuity of symptomatology is not shown.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of the claimed condition); see, c.f. Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding the lack of contemporaneous documentation does not rule out the possibility that symptomatology existed).  

There is also no medical evidence of record, other than the private urologist's speculative opinion discussed above, relating the Veteran's bladder cancer to his military service, or evidence indicating that the cancer is the result of his presumptive in-service herbicide exposure.  Accordingly, service connection for bladder cancer, on a direct or presumptive basis, is not warranted.

Because the evidence of record does not relate the Veteran's bladder cancer directly to his military service, or to his presumed herbicide exposure, the preponderance of the evidence is against his claim for entitlement to service connection.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Entitlement to service connection for bladder cancer, to include as due to herbicide exposure, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


